DETAILED ACTION
This office action is in response to communication filed on 06/17/2021. Claims 1, 8 and 19 have been amended. Claim 7 has been canceled. Claim 21 has been added. Claims 1-6 and 8-21 are pending on this application.

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Berge et al. Pub. No. 2007/0061546.
Fig. 24 of Berge et al. discloses a device for compacting (Fig. 13) compressed (Key Entry 1 and Key Entry 2 in Fig. 13 ) and uncompressed (Key Entry 3 and Key Entry 4) data blocks into an output buffer (Fig. 13 physical page; paragraph 0060 disclosed "the physical page is contained in an output buffer area of volatile memory before being stored in the physical page"), comprising: an interface (534); the output buffer (Fig. 13 physical page; paragraph 0060 the physical page is contained in an output buffer area of volatile memory before being stored in the physical page); and a processor (522) coupled to the interface (534) and the output buffer (Fig. 3 physical page; paragraph 0060 disclosed "the physical page is contained in an output buffer area of volatile memory before being stored in the physical page"), and wherein the processor (522) is configured to: obtain a set of input data blocks (Fig. 12) comprising at least one of a compressed data block (Fig. 12 Key Entry 1 and Key Entry2) and an uncompressed data block (Fig. 12 and 13 for disclose the plurality of uncompressed Key Entry 3 and Key Entry4 ); compact (compact of Fig. 13 in respect to Fig. 12) the compressed data blocks (Key Entry 1 and Key Entry 2 in Fig. 12 and Fig. 13) into the output buffer (Fig. 13 physical page; paragraph 0060 disclosed "the physical page is contained in an output buffer area of volatile memory before being stored in the physical page"), starting from a first predefined region (284) in the output buffer (Fig. 13 physical page; paragraph 0060 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein a beginnings of the second predefined region is an end of the output buffer, and the uncompressed data blocks are sequentially compacted from the end of the output buffer growing toward the beginning of the output buffer.
With respect to claim 19, in addition to other elements in the claim, prior art considered individual or combination does not teach: and wherein a beginning of the second predefined region is an end of the output buffer, and the uncompressed data blocks are sequentially compacted from the end of the output buffer growing toward the beginning of the output buffer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/03/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845